                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION



JOSEPH BABINEAUX, JR.,                               CIVIL ACTION NO. 18–0233
MOSES ARCENEAUX, and
MARK AUSTIN

VERSUS                                               JUDGE S. MAURICE HICKS, JR.

MARK GARBER, individually and in his              MAGISTRATE JUDGE HANNA
official capacity as the Sheriff of Lafayette
Parish, CATHY FONTENOT, individually and
in her official capacity as Warden of the Lafayette
Parish Correctional Center, JAMES LEBLANC,
individually, as the Secretary of the Louisiana
Department of Public Safety and Corrections,
PERRY STAGG, in his official capacity as Assistant
Deputy Secretary for Adult Services for the
Department of Public Safety and Corrections
and ANGELA GRIFFIN, in her official capacity
as Assistant Deputy Secretary for Adult Services
for the Department of Public Safety and Corrections



                                 MEMORANDUM RULING

       Before the Court is a Motion to Dismiss filed by James LeBlanc (“LeBlanc”),

individually, as Secretary of the Louisiana Department of Public Safety and Corrections

(“the Department”), Perry Stagg (“Stagg”), in his official capacity as Assistant Deputy

Secretary for Adult Services for the Department, and Angela Griffin (“Griffin”), in her official

capacity as Assistant Deputy Secretary for Adult Services for the Department (hereinafter

collectively referred to as the “State Defendants”).1 See Record Document 26. The State

       1
       The plaintiffs have also sued Mark Garber, individually and in his official capacity
as the Sheriff of Lafayette Parish, and Cathy Fontenot, individually and in her official
capacity as Warden of the Lafayette Parish Correctional Center. See Record Documents
1, 8 and 31.
Defendants contend that the Plaintiffs’ claims should be dismissed pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6). See id. For the reasons which follow, the

Motion to Dismiss is GRANTED IN PART and DENIED IN PART.

                                      BACKGROUND

       The three plaintiffs, Joseph Babineaux, Jr., Moses Arceneaux, and Mark Austin

(hereinafter collectively referred to as “the Plaintiffs”), filed suit alleging that their

constitutional rights under both the United States Constitution and the Louisiana

Constitution were violated because they were incarcerated beyond their release dates.

See Record Documents 1, 8 and 31. They assert claims for violation of their federal due

process rights pursuant to the Fourteenth Amendment, violation of their state due process

rights pursuant to Article 1, Section 2 of the Louisiana Constitution, as well as state law

claims for false imprisonment and intentional infliction of emotional distress. See id. The

Plaintiffs also seek declaratory relief and money damages. See id.

                                   LAW AND ANALYSIS

I.     Legal Standards.

       A.     The Rule 12(b)(1) Standard.

       Federal Rule of Civil Procedure 12(b)(1) allows parties to seek dismissal of a case

on the ground that the court lacks subject matter jurisdiction over the action. When a

defendant files a Rule 12(b)(1) motion, the plaintiff, as the party asserting federal

jurisdiction, bears the burden of establishing that the court has jurisdiction. See New

Orleans & Gulf Coast Ry. Co. v. Barrois, 533 F.3d 321, 327 (5th Cir. 2008). When a party

challenges the court’s subject matter jurisdiction based only on the complaint, it is a “facial



                                        Page 2 of 16
attack,” and the court scrutinizes the pleadings, taking the allegations as true, to determine

whether the claimant has sufficiently alleged subject matter jurisdiction. Menchaca v.

Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980). “A case is properly dismissed for

lack of subject matter jurisdiction when the court lacks the statutory or constitutional power

to adjudicate the case.” Home Builders Ass'n of Miss., Inc. v. City of Madison, 143 F.3d

1006, 1010 (5th Cir. 1998), quoting Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d

1182, 1187 (2d Cir. 1996). “When a Rule 12(b)(1) motion is filed in conjunction with other

Rule 12 motions, the court should consider the Rule 12(b)(1) jurisdictional attack before

addressing any attack on the merits.” Ramming v. United States, 281 F.3d 158, 161 (5th

Cir. 2001) (citation omitted).

       B.     The Rule 12(b)(6) Standard.

       Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that a pleading contain

“a short and plain statement of the claim showing that the pleader is entitled to relief.” The

standard for the adequacy of complaints under Rule 8(a)(2) is now a “plausibility” standard

found in Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 127 S. Ct. 1955 (2007), and

its progeny. Under this standard, “[f]actual allegations must be enough to raise a right to

relief above the speculative level on the assumption that all the allegations in the complaint

are true (even if doubtful in fact).” Id. at 555-56, 127 S. Ct. at 1965 (citations omitted). If

a pleading only contains “labels and conclusions” and “a formulaic recitation of the

elements of a cause of action,” the pleading does not meet the standards of Rule 8(a)(2).

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (citation omitted).

       Federal Rule of Civil Procedure 12(b)(6) allows parties to seek dismissal of a

pleading for failure to state a claim upon which relief may be granted. In deciding a Rule

                                        Page 3 of 16
12(b)(6) motion to dismiss, a court generally “may not go outside the pleadings.” Colle v.

Brazos Cnty., Tex., 981 F.2d 237, 243 (5th Cir. 1993) (citation omitted). However, a court

may rely upon “documents incorporated into the complaint by reference [] and matters of

which a court may take judicial notice” in deciding a motion to dismiss. Dorsey v. Portfolio

Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008) (citation omitted); see Fed. R. Evid. 201.

Additionally, courts must accept all allegations in a complaint as true. See Twombly, 550

U.S. at 555, 127 S. Ct. at 1965.

       A motion to dismiss is “viewed with disfavor and is rarely granted.” Turner v.

Pleasant, 663 F.3d 770, 775 (5th Cir. 2011), quoting Harrington v. State Farm Fire & Cas.

Co., 563 F.3d 141, 147 (5th Cir. 2009). Dismissal is appropriate only if the complaint fails

to plead “enough facts to state a claim to relief that is plausible on its face.” Twombly, 550

U.S. at 570, 127 S. Ct. at 1974. To satisfy this standard, the complaint must provide more

than conclusions, but it “need not contain detailed factual allegations.” Colony Ins. Co. v.

Peachtree Constr., Ltd., 647 F.3d 248, 252 (5th Cir. 2011). However, it must allege

enough facts to move the claim “across the line from conceivable to plausible.” Twombly,

550 U.S. at 570, 127 S. Ct. at 1974. Determining whether the plausibility standard has

been met is “a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679, 129 S. Ct. at 1950.

       C.     Section 1983 Suits: Individual Capacity and Official Capacity Claims.

       Title 42, United States Code, Section 1983 authorizes the assertion of a claim for

relief against a person who, acting under the color of state law, allegedly violated the

claimant’s rights under federal law. See 42 U.S.C. § 1983. In Section 1983 suits,

government officials may be sued in either their individual or official capacities. A claim

                                        Page 4 of 16
against a state or municipal official in his official capacity “generally represent[s] only

another way of pleading an action against an entity of which an officer is an agent.”

Kentucky v. Graham, 473 U.S. 159, 165, 105 S. Ct. 3099, 3105 (1985) (citation omitted).

Individual or personal capacity suits “seek to impose personal liability upon a government

official for actions he takes under color of state law.” Id. (citation omitted).

II.    Analysis.

       A.     Sovereign Immunity/Jurisdictional Analysis.

              i.     Stagg and Griffin–Official Capacities.

       The Plaintiffs have brought suit against Stagg and Griffin, both individually and in

their official capacities as Assistant Deputy Secretaries for Adult Services for the

Department. Both of these defendants assert that they are entitled to sovereign immunity

pursuant to the Eleventh Amendment of the United States Constitution as to the Section

1983 claims against them in their official capacities.2 See Record Document 26 at 4-5 and

34 at 1-2. The Eleventh Amendment states:

              The Judicial power of the United States shall not be construed
              to extend to any suit in law or equity, commenced or
              prosecuted against one of the United States by Citizens of
              another State, or by Citizens or Subjects of any Foreign State.

See Warnock v. Pecos Cnty., Tex., 88 F.3d 341, 343 (5th Cir. 1996) (“Eleventh

       2
         In their motion to dismiss, the State Defendants caption the section of their brief
addressing these claims as follows: “This Court lacks subject matter jurisdiction over
Plaintiffs’ § 1983 and state law claims against Stagg and Griffin.” Record Document 26
at 4 (emphasis added). However, within this section of the brief, there is no analysis
whatsoever of the state law claims against Stagg and Griffin, as the only references are
to the claims pursuant to Section 1983. See Record Document 26 at 4-5. The State
Defendants attempt to remedy this situation in their reply brief, which will not be allowed
by the Court. See Record Document 34 and footnote 3 infra. The State Defendants are
free to re-urge this argument at the summary judgment stage.

                                        Page 5 of 16
Amendment sovereign immunity deprives a federal court of jurisdiction to hear a suit

against a state.”). A state may not be sued in federal court by her own citizens or citizens

of another state without its consent. See Pennhurst State Sch. & Hosp. v. Halderman, 465

U.S. 89, 98, 104 S. Ct. 900, 906 (1984). Sovereign immunity may be waived, but waiver

must be unequivocally expressed. See id. at 99, 104 S. Ct. at 907. Furthermore,

Congress has the power to abrogate Eleventh Amendment immunity with respect to rights

protected by the Fourteenth Amendment, but congressional intent to so abrogate must be

unequivocal. See id. The section of the Civil Rights Act of 1871 which creates a cause of

action for deprivation of civil rights under color of law did not abrogate the Eleventh

Amendment immunity of the states. See Quern v. Jordan, 440 U.S. 332, 338, 99 S. Ct.

1139, 1144 (1979). Sovereign immunity can also be waived by the state; however,

Louisiana has not waived its Eleventh Amendment immunity from federal court jurisdiction.

See La. R.S. 13:5106(A); Champagne v. Jefferson Parish Sheriff’s Office, 188 F.3d 312,

314 (5th Cir. 1999).

       The Department enjoys sovereign immunity under the Eleventh Amendment3 and

the Fifth Circuit has already held that Section 1983 actions against the Department are

barred. See Champagne, 188 F.3d at 314. As previously mentioned, official capacity suits

“generally represent only another way of pleading an action against an entity of which an

officer is an agent.” Graham, 473 U.S. at 165, 105 S. Ct. at 3105 (citation omitted). Thus,

“an official capacity suit is, in all respects other than name, to be treated as a suit against


       3
       “[A] state’s Eleventh Amendment immunity extends to any state agency or entity
deemed an ‘alter ego’ or ‘arm’ of the state.” Perez v. Region 20 Educ. Serv. Ctr., 307 F.3d
318, 326 (5th Cir. 2002); see also Champagne, 188 F.3d at 314 (suggesting that all
Louisiana executive departments have Eleventh Amendment immunity).

                                        Page 6 of 16
the entity.” Id. at 166, 105 S. Ct. at 3105. Consequently, the Eleventh Amendment bars

suits against state officials and employees of state entities, acting in their official

capacities.4 See K.P. v. LeBlanc, 627 F.3d 115, 124 (5th Cir. 2010) (citations omitted);

Green v. State Bar of Tex., 27 F.3d 1083, 1087 (5th Cir. 1994) (plaintiff cannot evade

Eleventh Amendment by suing state employees in their official capacity).5 Therefore, all

of the Plaintiffs’ Section 1983 claims against Stagg and Griffin in their official capacities are

DISMISSED WITHOUT PREJUDICE6 for lack of subject matter jurisdiction.

              ii.     State Law Claims Against LeBlanc.

       The Plaintiffs seek monetary damages under the laws of the state of Louisiana

against LeBlanc, in his individual capacity. The State Defendants contend that the claims

against LeBlanc should be dismissed because he was in the course and scope of his
       4
          An action by a citizen against a state official in his official capacity is an action
against the State, and is barred by the Eleventh Amendment, subject only to the limited
exception permitted by Ex parte Young, 209 U.S. 123, 28 S. Ct. 441 (1908) (action seeking
prospective injunctive relief against state officer permissible against ongoing constitutional
violation). See Henley v. Simpson, 527 F. App’x 303, 305 (5th Cir. 2013). The State
Defendants specifically “do not seek dismissal, on Eleventh Amendment grounds, of
Plaintiffs’ claim for injunctive relief against the defendants in their official capacities.”
Record Document 34 at 2. The State Defendants do, however, assert, for the first time in
their reply brief, that “Ex parte Young does not protect Plaintiffs’ state law claims for
injunctive relief.” Id. This Court ordinarily does not consider arguments raised for the first
time in a reply brief. See James v. MRC Receivables Corp., No. 16-CV-0448, 2018 WL
3213147, at *7 n.4 (W.D. La. June 28, 2018) (“[T]he Court will not address this argument
since it was raised for the first time in [the party’s] reply memorandum.”); Weems v.
Hodnett, No. 10-CV-1452, 2011 WL 2731263, at *1 (W.D. La. July 13, 2011) (“[A]rguments
raised for the first time in a Reply brief are waived.”), quoting Jones v. Cain, 600 F.3d 527,
541 (5th Cir. 2010). The State Defendants are, however, free to re-urge this argument at
the summary judgment stage.
        5
          On the other hand, the Eleventh Amendment does not bar monetary relief for past
harms when the state official is sued in his individual capacity. See Henley v. Simpson, 527
F. App’x 303, 305 (5th Cir. 2013).
        6
          The appropriate disposition of the Plaintiffs’ Section 1983 claims against Stagg and
Griffin is to dismiss them without prejudice for lack of subject matter jurisdiction. See
Warnock, 88 F.3d at 343 (Eleventh Amendment dismissal must be without prejudice).

                                         Page 7 of 16
employment as the Secretary of the Department. They assert that “LeBlanc is named as

a defendant because of his employment through the Department and these claims serve

to operate against the Department, an entity that is entitled [to] Eleventh Amendment

[i]mmunity to such state law claims.” Record Document 26 at 6. The Plaintiffs counter by

citing New Orleans Towing Association v. Foster, wherein the Fifth Circuit stated that “it is

well established in this circuit that a suit against a state officer in his or her individual

capacity for money damages is not a suit against the state for purposes of Eleventh

Amendment immunity.” New Orleans Towing Ass’n, 248 F.3d 1143, *3 (5th Cir. 2001).

       The Supreme Court has extended the Eleventh Amendment’s protections to state

officials when the state is the “real, substantial party in interest.” Pennhurst, 465 U.S. at

100, 104 S. Ct. at 908; Bryant v. Tex. Dept. of Aging & Disability Servs., 781 F.3d 764, 771

(5th Cir. 2015). “The state is a real, substantial party in interest when the judgment sought

would expend itself on the state treasury or domain or would restrain the state from acting

or compel it to act.” Pennhurst, 465 U.S. at 101 n.11, 104 S. Ct. at 908-09 n.11. In

Hughes v. Savell, the Fifth Circuit extended sovereign immunity protection to claims

against a state official that were rooted in state law. See Hughes, 902 F.2d 376 (5th Cir.

1990). In Hughes, an inmate sued a state corrections officer in federal court, alleging

negligence under state law. The Fifth Circuit determined that because, under state law,

Louisiana was liable for the negligence of its employees, any suit against a correctional

officer was a suit against the state and therefore barred by the Eleventh Amendment. See

id. at 378.7
       7
         The Hughes court also reiterated the Pennhurst Court’s holding and determined
that “a claim that state officials violated state law in carrying out their official responsibilities
is a claim against the State.” Id. (emphasis in original). However, subsequent opinions of

                                           Page 8 of 16
       In Reyes v. Sazan, the Fifth Circuit clarified its holding in Hughes by specifying that

the Eleventh Amendment does not provide an automatic bar to state claims asserted by

state officials in their personal capacity. See Reyes, 168 F.3d 158 (5th Cir. 1999).

Instead, the Reyes court focused on whether a state employee is indemnified by the state

for claims arising under state law. See id. at 162-63. The Reyes court refused to dismiss

personal capacity state law claims where a genuine issue of fact existed as to whether the

official was entitled to indemnification under state law. See id. at 163. However, at the

time of the Reyes decision, Louisiana’s indemnification statute limited indemnity to

situations where the damages did not result from an “intentional wrongful act or gross

negligence.” See La. Rev. Stat. § 13:5108.1. There was a factual dispute as to whether

the actions at issue were intentional or grossly negligent in Reyes. Nonetheless, the import

of Reyes was that where state indemnity applied, the Eleventh Amendment would be

implicated.

       In Martin v. Schott, the Fifth Circuit was again confronted with the argument that the

Eleventh Amendment bars a Louisiana state law claim brought in federal court against a

state employee in his individual capacity. See Martin, 196 F.3d 1258 (5th Cir. 1999). The

Martin court found:

              This issue was addressed in Reyes [], in which we held that
              the Eleventh Amendment is not a bar to a state law claim
              asserted against a state employee individually where there is
              a fact issue as to whether he will be indemnified by the state
              treasury.

Id. at *1. Once again, this case was decided when the Louisiana indemnification statute


the Fifth Circuit have limited this statement to the facts of the particular case. See New
Orleans Towing Ass’n., 248 F.3d at 1143 *5 n.2.

                                       Page 9 of 16
excluded coverage for an “intentional wrongful act or gross negligence” but reinforced the

inference that indemnification would implicate the Eleventh Amendment.

       In New Orleans Towing Association v. Foster, the Fifth Circuit reiterated that state

law claims against individual defendants are not automatically converted into claims

against the state, but repeated its position that the relevant question in assessing Eleventh

Amendment immunity is whether the relief sought operates against the state. See New

Orleans Towing Ass’n, 248 F.3d 1143 (5th Cir. 2001). The court further noted that the key

question was “whether under Louisiana law, the liability of the Defendants will be imputed

to the state of Louisiana.” Id. at *5 n.2. The court concluded that the relief did not operate

against the state because the suit was against the defendants in their individual capacities,

and the relief sought was to be paid from the defendants’ own pockets. See id. at *5.

       Following these cases, the Louisiana legislature amended its indemnification

statute, Louisiana Revised Statute Section 5108.1, to require merely that the state official

be “free of criminal conduct” while engaged in his employment duties. See La. Rev. Stat.

§ 13:5108(B)(3). Specifically, Section 13:5108.1(A)(1) now provides:

                 The state shall defend and indemnify a covered individual
                 against any claim, demand, suit, complaint, or petition seeking
                 damages filed in any court over alleged negligence or other act
                 by the individual, including any demand under any federal
                 statute when the act that forms the basis of the cause of action
                 took place while the individual was engaged in the
                 performance of the duties of the individual’s office,
                 employment with the state, or engaged in the provision of
                 services on behalf of the state or any of its department
                 pursuant to Paragraph (E)(2) of this Section.8
       8
           Section A of the statute previously read:

                 It is hereby declared to be the public policy of this state that the
                 state shall hold harmless and indemnify all officers and

                                           Page 10 of 16
In the instant case, the Plaintiffs have not alleged that LeBlanc was acting outside the

course and scope of his employment, or that he was engaged in criminal conduct.9 Thus,

applying the language of the statute, if LeBlanc is found liable to the Plaintiffs for violations

of state law, he will be entitled to indemnification from the State of Louisiana. Therefore,

under the current state of Fifth Circuit law, the relief Plaintiffs seek with regard to their state

law claims against LeBlanc operates against the state and is therefore barred under the

Eleventh Amendment. See also Spikes v. McVea, No. 17-CV-8164, 2018 WL 3329060

(E.D. La. July 6, 2018); Guillory v. La. Dep’t of Health & Hosps., No. 16-CV-787, 2018 WL

1404277 (M.D. La. Mar. 20, 2018); Alexander v. Neustrom, No. 16-CV-0470, 2017 WL


               employees of the state from any financial loss which, for
               purposes of this Section, shall mean and include court costs,
               judicial interest, and monetary damages, arising out of any
               claim, demand, suit, or judgment in federal court brought
               pursuant to the provisions of Sections 1981 through 1983 of
               Title 42 of the United States Code by reason of alleged
               negligence or other act by an officer or employee, provided
               that such officer or employee at the time damages were
               sustained was acting in the discharge of his duties and within
               the scope of his employment and that such damages did not
               result from the intentional wrongful act or gross negligence of
               such officer or employee.
       9
        This Court is aware of the statement by the Fifth Circuit in New Orleans Towing
Association that “we agree with the Defendants’ concession that the simple fact that
Louisiana law provides for indemnification of state officials does not convert the suit into
one against the state.” See New Orleans Towing Ass’n, 248 F.3d 1143 *6. However, this
statement was made at the time that the indemnification statute excluded intentional
wrongful acts or gross negligence. Furthermore, the cases cited by the New Orleans
Towing Association court in support of this statement did not, from this Court’s review,
involve state law claims, as are at issue herein. The Fifth Circuit also specifically noted
that the district court had “properly limited the relief for the alleged state law violations to
monetary relief to be paid from the Defendants’ own pockets” and that this relief “did not
operate against the state.” Id. at *6. Under the facts herein and the current language of
the indemnification statute, the relief sought against LeBlanc will operate against the state.
Therefore, New Orleans Towing Association is distinguishable.

                                         Page 11 of 16
2427795 (W.D. La. June 1, 2017); Michalik v. Hermann, No. 99-CV-3496, 2002 WL

1889344 (E.D. La. Aug. 15, 2002) (all concluding that state law claims against a defendant

in his individual capacity were barred by the Eleventh Amendment). Accordingly, this Court

is without subject matter jurisdiction to adjudicate the Plaintiffs’ state law claims against

LeBlanc and these claims will be DISMISSED WITHOUT PREJUDICE for lack of subject

matter jurisdiction.10

       B.      Rule 12(b)(6) and Qualified Immunity.

       Though a plaintiff may pursue an action under Section 1983 against a state official

in his individual capacity, that official, like local officials, may still be protected by qualified

immunity. See Pearson v. Callahan, 555 U.S. 223, 243-45, 129 S. Ct. 808, 822 (2009).

The concern with ending a case at a point of minimum expenditure of time and money is

particularly acute when the defendant raises an immunity defense. See Ashcroft v. Iqbal,

556 U.S. 662, 685, 129 S. Ct. 1937, 1953 (2009) (“The basic thrust of the qualified-

immunity doctrine is to free officials from the concerns of litigation, including avoidance of

disruptive discovery.”) (internal quotations and citations omitted). A qualified immunity

defense is truly “an immunity from suit rather than a mere defense to liability.” Pearson,

555 U.S. at 231, 129 S. Ct. at 815 (citation omitted).

       Once the defendant raises a qualified immunity defense, the plaintiff carries the

burden of demonstrating the inapplicability of qualified immunity. See Club Retro LLC v.

Hilton, 568 F.3d 181, 194 (5th Cir. 2009). First, the court must determine whether the


       10
          The Court recognizes that Louisiana’s agreement to indemnify state officers sued
in their individual capacity does not convert the Plaintiffs’ Section 1983 claims into official
capacity claims or provide the individual defendants immunity from liability for those claims.
See Hudson v. City of New Orleans, 174 F.3d 677, 687 n.7 (5th Cir. 1999).

                                         Page 12 of 16
plaintiff alleged sufficient facts to make out a violation of a constitutional right. See

Pearson, 555 U.S. at 232, 129 S. Ct. at 816. Second, the court must determine whether

the constitutional right at issue was “clearly established” at the time of the defendant’s

alleged misconduct. Id. A defendant who can validly raise a qualified immunity defense

will enjoy its protection so long as the allegedly violated constitutional right was not clearly

established at the time of the violation. See id. The qualified immunity inquiry turns on “the

objective legal reasonableness of the action, assessed in light of the legal rules that were

clearly established at the time it was taken.” Id. at 244, 129 S. Ct. at 822.

       In their motion to dismiss, the State Defendants briefly reference the defense of

qualified immunity, spending the entirety of four paragraphs on the argument. See Record

Document 26 at 7-8. The first paragraph, containing two sentences, asserts that the State

Defendants are entitled to qualified immunity and that the Plaintiffs are unable to establish

that the State Defendants’ conduct was objectively unreasonable in light of clearly

established law. See id. at 7. The next paragraph provides the general rules for qualified

immunity with citations to two cases. See id. at 8. However, it contains no in-depth

discussion of the cases cited and no comparison of the facts of this case to the facts of

similar cases in which a qualified immunity defense was asserted. The third paragraph

consists of one sentence stating that the plaintiff “bears the burden of negating the

qualified immunity defense once a defendant has properly raised it.” Id. The final

paragraph, containing what the State Defendants presumably thought constituted as an

analysis of the issue, summarily concludes that

              the State Defendants at all time acted in the course and scope
              of their employment by following the policies and procedures
              of DPSC. Plaintiffs fail to assert sufficient facts that the State

                                        Page 13 of 16
              Defendants failed to act reasonably in this case by intentionally
              or negligently falsely imprisoning Plaintiffs. Therefore, the
              State Defendants are entitled to qualified immunity from
              Plaintiffs’ claims against them, and such claims should be
              dismissed with prejudice.

Id. This is the entirety of their assertion of entitlement to qualified immunity. Simply stated,

the State Defendants have not demonstrated that they are entitled to qualified immunity

as to any of the remaining claims.         Furthermore, even had the State Defendants

adequately asserted this defense, the allegations in the complaint are sufficient for the

claims to survive Rule 12(b)(6) and qualified immunity scrutiny at this stage of the

proceedings. Therefore, the State Defendants’ motion is DENIED to the extent it seeks

an initial determination that they are entitled to qualified immunity.

       C.     Rule 12(b)(6) and “Person” Under Section 1983.

       This Court has determined that Stagg and Griffin are entitled to Eleventh

Amendment immunity as to Section 1983 claims against them in their official capacities.

However, as an alternative argument, the State Defendants also contend that Stagg and

Griffin, in their official capacities, are not “persons” under Section 1983. See Record

Document 26 at 8. As mentioned, Section 1983 authorizes the assertion of a claim for

relief against a person who, acting under the color of state law, allegedly violated the

claimant’s rights under federal law. See 42 U.S.C. § 1983.

       In this case, the Plaintiffs’ Section 1983 claim seeks monetary damages and

injunctive relief. The Supreme Court has held that states, state agencies and state officials

acting in their official capacity are not subject to suit for money damages under Section

1983 because states are not “persons” under the statute; however, state officials acting in



                                        Page 14 of 16
their official capacities are considered “persons” under Section 1983 when sued for

injunctive relief. See Will v. Mich. Dep't of State Police, 491 U.S. 58, 71, 109 S. Ct. 2304,

2312 (1989); Stotter v. Univ. of Tex. at San Antonio, 508 F.3d 812, 821 (5th Cir. 2007)

(citation omitted). Accordingly, the Plaintiffs also have no Section 1983 action for monetary

damages against Stagg and Griffin in their official capacities, as they are not “persons”

under the statute. Therefore, the Plaintiffs have failed to state a claim upon which relief

may be granted as to this claim and the Plaintiffs’ claims against Stagg and Griffin for

monetary damages pursuant to Section 1983 should be DISMISSED.

                                      CONCLUSION

       Based on the foregoing, the Motion to Dismiss filed by the State Defendants

(Record Document 26) is GRANTED IN PART and DENIED IN PART. The motion is

GRANTED as to the following: the Plaintiffs’ Section 1983 claims against Stagg and Griffin

in their official capacities are DISMISSED WITHOUT PREJUDICE for lack of subject

matter jurisdiction, and the Plaintiffs’ state law claims against LeBlanc in his individual

capacity are DISMISSED WITHOUT PREJUDICE for lack of subject matter jurisdiction.

       The motion is further GRANTED to the extent that it seeks a determination that

Stagg and Griffin, in their official capacities, are not “persons” under Section 1983 and

these claims are DISMISSED WITH PREJUDICE.




                                       Page 15 of 16
        The motion is DENIED to the extent it seeks a determination at this early stage that

the State Defendants are entitled to qualified immunity and to the extent it seeks the

dismissal of the state law claims against Stagg and Griffin in their official capacities.

        An order consistent with the terms of the instant Memorandum Ruling shall issue

herewith.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 11th day of October,

2018.




                                       Page 16 of 16
